DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Status of claims
Applicant's submission filed on 4/7/2022 has been entered.
Claims 3-4, 17, 20, 22, 29-31 had/have been canceled. 
Claims 1 and 18 have been amended.

Note: on 4/18/2021, applicant elected without traverse of:
“a single stranded DNA molecule”;
“a polynucleotide that encodes a sgRNA”;
“the at least one DSB is two blunt-ended DSBs, resulting in deletion of genomic sequence between the two blunt-ended DSBs, and wherein the polynucleotide molecule is a single-stranded DNA and is integrated into the genome between the two blunt-ended DSBs”;
“an RNA-guided nuclease”; Applicant requests examination of at least an RNA-guided nuclease and a guide RNA (gRNA) for an RNA-guided nuclease. The request is accepted.
“treatment with at least one chemical, enzymatic, or physical agent”;
And
“DNA encoding a sequence recognizable by a specific binding agent”.

In summary, claims 1-2, 5-16, 18-19, 21, 23-28 are pending and examined in this office action.  Non-elected species stand to be withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 9, 12-14, 16, 23-24, 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent 11220694.  
The instant application shares multiple inventors with the US Patent.   Inari Agriculture Inc is the common applicant.  
US Patent 11220694 claims: 
1. A method of providing a modified rice cell having a modified genome, comprising effecting in the genome of the rice cell targeted modifications that result in a change of expression in at least two genes, wherein the targeted modifications comprise an insertion of a predetermined sequence encoded by a single stranded DNA donor molecule, and wherein the insertion of the predetermined sequence comprises a transcription factor recognition site sequence;
wherein each targeted modification is located at one or more site-specific double-strand breaks (DSBs) introduced upstream of, downstream of, or within the two genes;
wherein the targeted modifications are effected in a rice cell by a site-specific DSB-inducing agent and at least one single stranded DNA donor molecule encoding the predetermined sequence, wherein the single stranded DNA donor molecule contains no nucleotide sequence that is sufficiently complementary to permit hybridization to genome sequences immediately adjacent to the location of the DSBs;
wherein the at least two genes are associated with the same trait, wherein the trait is selected from the group consisting of abiotic stress, architecture, biotic stress, flowering time, nutrient use, photosynthesis, and senescence; and
wherein the targeted modifications improve the trait in a rice cell comprising the targeted modifications relative to a rice cell having an unmodified genome, or in a rice plant grown from or comprising a rice cell comprising the modifications relative to a rice plant lacking the modifications.
2. The method of claim 1, wherein the site-specific DSB-inducing agent is selected from the group consisting of:
(a) a nuclease selected from the group consisting of an RNA-guided nuclease, an RNA-guided DNA endonuclease, a type II Cas nuclease, a Cas9, a type V Cas nuclease, a Cpf1, a CasY, a CasX, a C2c1, a C2c3, an engineered nuclease, a codon-optimized nuclease, a zinc-finger nuclease (ZFN), a transcription activator-like effector nuclease (TAL-effector nuclease), an Argonaute, and a meganuclease or engineered meganuclease;
(b) a polynucleotide encoding one or more nucleases capable of effecting site-specific alteration of a target nucleotide sequence; and
(c) a guide RNA (gRNA) for an RNA-guided nuclease, and a DNA encoding a gRNA for an RNA-guided nuclease.
3. The method of claim 1, wherein the single-stranded DNA donor molecule has a length of 18 to 300 nucleotides.
4. The method of claim 1, wherein, after the targeted modifications are effected, a loss of epigenetic marks occurs in less than 0.01% of the genome.
5. The method of claim 1, wherein, after the targeted modifications are effected, the modified genome is more than 99.9% identical to the unmodified genome.
6. The method of claim 1, further comprising the step of growing or regenerating a modified rice plant from the modified rice cell.
7. The method of claim 1, wherein the trait is abiotic stress and each of the at least two genes is a gene that encodes a protein having at least 90% identity to a sequence selected from the group consisting of the sequences identified by SEQ ID NOs:932-1172 or is a gene having a sequence selected from SEQ ID NOs:210-450 or is a gene selected from the group consisting of AP2/ERF-N22(2), AP37, ARAG1, ASR1, ASR3, ASRS, COLD1, CTB4a, CYP-like, CYP94C2b, DCA1, DREB1A, DREB1B, DST, EG1, GA2ox6, Ghd2, Ghd7, glyoxalase II, glyoxylase pathway, gr3, GS2, JIOsPR10, LOC_Os03g61750 (OsTRM13), LOS5, LRK2, microRNA319 (miR319), MicroRNA528 (miR528), MIDI, miR169r-5p, miR390, MSD1, NF-YC13, NUS1, OCPI2, OgTT1, ONAC022, ONAC045, ONAC063, ONAC095, ONAC106, OrbHLH001, OrbHLH2, Os09g0410300, osa-MIR393 (miR393), OsABA8ox3, OsABF2, OsABI5, OsABIL2, OsACA6, OsAMTR1, OsANN1, OsAOX1a, OsAP21, OsAPXa, OsAPXb, OsAREB1, OsAsr1, OsbHLH068, OsbHLH148, OsbZIP16, OsbZIP23, OsbZIP46, OsbZIP71, OsbZIP72, OsCA1, OsCAS, OsCBL8, OsCBSX4, OsCDPK13, OsCDPK7, OsCEST, OsChll, OsCIPK03, OsCIPK12, OsCIPK15, OsCKX2, OsC1pD1, OsCNX, OsCOIN, OsCPK21, OsCPK4, OsCPK9, OsCTR1, OsCYP18-2, OsCYP19-4, OsCYP2, OsCYP21-4, OsDERF1, OsDHODH1, OsDi19-4, OsDIL, OsDIS1, OsDREB1A, OsDREB1B, OsDREB1F, OsDREB1G, OsDREB2A, OsDREB2B, OsECS, OsEm1, OsEREBP1, OsERF109, OsERF10a, OsERF3, OsERF48, OsERF4a, OsERF71, OsERF922, OsFAD8, OsFKBP20, OsGGP, OsGL1-2, OsGL1-6, OsGME-1, OsGME-2, OsGRAS23, OsGRX8, OsGS, OsGSTU4, OsHAP2E, OsHBP1b, OsHKT1;1, OsHKT1;5, OsHOX24, OsHSF7, OsHsfB2b, osHsp101, Oshsp16.9, OsHsp17.0, OsHsp23.7, OsICE1, OsICE2, OsIFL, OsIMP, OsiSAP1, OsJAZ9, OsLAC10, OsLEA3-1, OsLEA3-2, OsLOL5, OsMADS87, OsMAPK5, OsMGD, OsMIOX, OsMPG1, OsMSR2, OsMT1a, OsMYB2, OsMYB30, OsMYB3R-2, Osmyb4, OsMYB48-1, OsMYB511, OsMYB55, OsMYB91, OsMYBR1, OsNAC10, OsNAC2, OsNAC5, OsNAC6, OsNAP, OsNDPK2, OsNF-YA7, OsNHX1, OsORAP1, OsOTS1 SUMO protease, OsPCS2, OsPEX11 (Os03g0302000), OsPFA-DSP1, OsPgk2a-P, OsPILl, OsPIP1;3, OsPP108, OsPR4a, OsPRP3, OsPsbR1, OsPUB15, OsPYL3 or OsPYL9, OsRab7, OsRacB, OsRAN1, OsRAN2, OsRbohA, OsRDCP1, OsRINO1, OSRIP18, OsRZ2, OsRZFP34, OsSce1, OsSCP, OsSDIR1, OsSGL, OsSIDP366, OsSIK1, OsSIK2, OsSIT1, OsSIZ1, OsSMCP1, OsSNAC1, OsSPX1, OsSRFP1, OsSta2, OsSUV3, OsTIFY11b, OsTOP6A1, OsTPP1, OsTPS1, OsTZF1, OsVPE3, OsVTC1-1, OsVTE1, OsWR1, OsWRKY11, OsWRKY30, OsWRKY47, OsWRKY74, OsZFP6, OVP1, Rab16A, RGG1, rHsp90, ROC1, Rubisco activase, SAPK4, SAPK6, SAPK9, sHSP17.7, SKC1, SNAC1, SNAC2, SNAC3, SQS, TLD1, WRKY62, ZAT10, ZFP177, ZFP179, ZFP185, ZFP252, and ZFP36.
8. The method of claim 1, wherein the trait is architecture and each of the at least two genes is a gene that encodes a protein having at least 90% identity to a sequence selected from the group consisting of the sequences identified by SEQ ID NOs:1175-1348 or is a gene having a sequence selected from SEQ ID NOs:453-626 or is a gene selected from the group consisting of MIR172B (miR172b), MIR172D (miR172d), ARGOS, BZIP27, MIR156B (miR156b), MIR156D (miR156d), MIR156E (miR156e), MIR156F (miR156t), SLG, LAZY1, LAX1, CKX3, GN1A, SG1, HAP3A, RAN1, RAN2, PROG1, LG1, SDIR1, FIE2, DRM2, RMC, CDPK9, JAR1, JAR2, ERF108, FZP, G1, G1L5, FON1, FON2, FOR1, APO1, EG1, RAG, MFO1, LFY, SDG708, RFL, HD3A, MADS18, MADS24, MADS50, BRD2, SK2(T)(SCL, FGR), SLR1, ILI5, 1116, BGLU18, BU1, GIF1, GL2, GS5, LK3, RDD1, GW2, GW5, GW8, SPL16, SPL17, SPL7, D18, ETR2, EXPA4, GA20OX1, GA2OX3, GA2OX6, HOX4, IAA13, NAC2, D2, D61, CCA1, PDR6, ACO4, Rab6a, ZFP179, ILA1, OsSERK1, D11, FTL1, NAL2, NAL3, R9-LOX1, BC1, FC1, RTS, SNAT1, AGO1A, AGO1B, AGO1C, AGO3, GRF10, GRF3, GRF5, DL, DEP1, DEP3, DN1, EP2, EP3, MIR529a (miR529a), RAE2, RA, CUC1, CYP734A2, CYP734A4, CYP734A6, RDD4, APC6, BLE3, CEL9D, SD37, SD1, GATA12, PSK, PSK2, PSK3, DRO1, CKX4, CRL1, CRL4, NAC5, ABIL2, CSLD1, CSLD3, EXPA10, EXPA17, EXPA7, LSI1, PHR1, PHR2, PHR3, PT1, PLT1, PLT2, ERF3, EXPA8, SIZ1, RAB16A, NAM, OsCLE402, OSH15, PNH1, QHB, LOG1, SH4, SH5, SHAT1, SH-H, SERK1, PIN, PIN2, SDG701, RSR1, LPA1, NAC106, MADS57, D14, D17, D27, AGR1, EUI1, ric2, GHD7, GS2, IPT2, IPT3, IPTG, IPT8, SGL, MIR398A (miR398a), SPL14, ZIP4, and ZIP5.
9. The method of claim 1, wherein the trait is biotic stress and each of the at least two genes is a gene that encodes a protein having at least 90% identity to a sequence selected from the group consisting of the sequences identified by SEQ ID NOs:1349-1456 or is a gene having a sequence selected from SEQ ID NOs:627-734 or is a gene selected from the group consisting of SAP1, ONAC122, ONAC131, PI21, PITA, PIZ, VAMP714, WRKY76, PIKH, XA21, XA5, WRKY45, ALD1, CEBiP, RLCK185, PBZ1, WRKY4, WRKY70, LCB2A1, RAC1, DCL2A, DCL2B, RYMV2, WRKY51, ACDR1, ACS2, AOS1, BIHD1, BWMKY1, CIPK14, edr1-rice ortholog, eIF4G, GAP1, GF14e, GH3, GH3-2, GH3-8, GLP1, Gns1, LOX1, LTP1, OSBIDK1, OsBIMK2, OsBIRH1, OsBISCPL1, OSBWMK1, OsCBT, OsCCR1, OsChib1, OsEREBP1, OsLOL2, OsMAPK6, OsMAPKY5, OsMKK4, Osmlo, OsNAC6, OsPLDbeta1, OsPR1a, OsRAC1, OsRar1, OsSBP, OsSGT1, OsTPC1, OsWAK1, OsWRKY 45-1, OsWRKY13, OsWRKY28, OsWRKY45, OsBBI1, OsBIANK1, OsChil1, OsCIPK15, OsCPK12, OsEDR1|EDR1, OsERF3, OsERF922, OsHIR1, OsLRR1, OsMPK3, OsMPK5, OsMPK6, OsNH1, OsNPR1, OsOxi1, OsSGT, OsTGAP1, OsWRKY62, O5WRKY71, OsWRKY76, PDR6, Pi-d2, Pi37, Pi54, PiK, Pita, RAC5, RACK1A, RACK1B, RCH10, RF2B, RIM1, RYMV1, TPS1, WRKY6, WRKY71, Xa13, XB24, and XB3.
10. The method of claim 1, wherein the trait is flowering time and each of the at least two genes is a gene that encodes a protein having at least 90% identity to a sequence selected from the group consisting of the sequences identified by SEQ ID NOs:1457-1484 or is a gene having a sequence selected from SEQ ID NOs:735-762 or is a gene selected from the group consisting of CHI, DTH2, Ehd2, Ehd3, Ehd4, ETR2, Hd1, Hd14, Hd16, Hd17, Hd2, Hd4, Hd5, Hd6, OsCO3, OsCOL4, OsDof12, OsGI, OsLF, OsLFL1, OsMADS50, OsMADS56, OsPhyB, RCN1, RFT1, SES, Spin1, and SPL11.
11. The method of claim 1, wherein the trait is nutrient use and each of the at least two genes is a gene that encodes a protein having at least 90% identity to a sequence selected from the group consisting of the sequences identified by SEQ ID NOs:1485-1546 or is a gene having a sequence selected from SEQ ID NOs:763-824 or is a gene selected from the group consisting of LHY, TPS10, PAL, PAL1, OsAGPS1, OsNAC5, NRAMP1, NRAIVIP3, NAS3, ATM3, OsMTP1, OsRMC, OsYSL1, OsYSL2, OsNAS2, IDEF1, IDEF2, NRAMP4, OsIRO2, OsIRO3, OsYSL15, DMAS1, NAAT1, MIPS, OsLpa1, OsMRP5, OsSULTR3;3, RINO1, ABC1, AlaAT, AMT1;1, AMT1;2, AMT1;3, GRX6, GS1;2, GS2, NADH-GOGAT, OsAMT3;1, OsARG, OsENOD93-1 (LOC_Os06g05010), OsGOGAT2, OsGS1;1, OsNRT1.1b, OsNRT2.1, OsNRT2.3b, OsPTR6, OsPTR9, IPT, OsSPX1, RBCS, NLA1, OsLPT1, OsMYB2P-1, OsPT1, OsWRKY74, PHF1, PHR1, CASTOR, INO1, OsARD2, OsIRT1, and OsNAS1.
12. The method of claim 1, wherein the trait is photosynthesis and each of the at least two genes is a gene that encodes a protein having at least 90% identity to a sequence selected from the group consisting of the sequences identified by SEQ ID NOs:1547-1565, 1728, 1730, and 1732, or is a gene having a sequence selected from SEQ ID NOs:825-843, 1727, 1729, and 1731, or is a gene selected from the group consisting of GA2ox6, NAL2, Os02g0465900, OsBRI1, OsBZR1, OsCBSX4, OsDET1, OsERF71, OsHAP2E, OsHAP3H, OsHox32, OsMGD, OsNAL1, OsSNAC1, OsSUV3, OsTLP27, SsNHX1, SUV3, TIFY11b, PsbS, VDE, and ZEP.
13. The method of claim 1, wherein the trait is senescence and each of the at least two genes is a gene that encodes a protein having at least 90% identity to a sequence selected from the group consisting of the sequences identified by SEQ ID NOs:1566-1653 or is a gene having a sequence selected from SEQ ID NOs:844-931 or is a gene selected from the group consisting of MADS22, SNAC1, RT, SE1, GAMYB, HSP90, AOC, AOS1, AOS2, ACDR1, WRKY45, SPS1, NYC1, D35, PIMT1, PIMT2, WRKY16, SAUR39, CKX3, GN1A, MADS47, MADS55, SGR, CGA1, Rbs1, SPLS, TYDC, SPIN1, SPL11, WRKY14, AP2/EREBP77, TET13, VP1, KO1, SPL32, JAR1, TET5, TET9, FON1, HD3A, PHYB, CYP703A3, MYB, GW8, CZOGT1, CZOGT2, CZOGT3, D1|D2|Os07g0558500, CCA1, RAC1, ABA8OX1, ATG7, D14, NCED1, NCED3, OsABA2, ZEP1, CP1, UDT1, SNAT1, AGO1C, NAS3, ALDH7, CHS1, GST, GRX6, SWEETS, GATA12, NAC58, APX2, ERF3, C3H35, NAM, LOX1, LOX11, LOG1, CKX1, DOS, SHL4, HOX33, NYC3, APX1, AHP1, ERF108, D17, PME1, GHD7, and GS2.
14. The method of claim 11, wherein the nutrient is nitrogen, and each of the at least two genes is a gene that encodes a protein having at least 90% identity to a sequence selected from the group consisting of the sequences identified by SEQ ID NOs:1513-1533 or is a gene having a sequence selected from SEQ ID NOs:791-811 or is a gene selected from the group consisting of AMT1;1, AMT1;2, AMT1;3, GRX6, GS1;2, GS2, NADH-GOGAT, OsAMT3;1, OsARG, OsENOD93-1 (LOC_Os06g05010), OsGOGAT2, OsGS1;1, OsNRT1.1b, OsNRT2.1, OsNRT2.3b, OsPTR6, OsPTR9, IPT, and OsSPX1.
15. The method of claim 11, wherein the nutrient is nitrogen, and the targeted modifications result in increased expression of at least two genes selected from the group consisting of OsPTR6, OsPTR9, OsNRT2.1, OsNRT2.3b, OsNRT1.1b, OsNPF6.5, OsGS1;1, GS1;2, GS2, NADH-GOGAT, NADH-GOGAT1, OsGOGAT2, AlaAT, AMT1;1, AMT1;2, AMT1;3, OsAMT3;1, IPT, and OsENOD93-1.
16. The method of claim 1, wherein the insertion of the predetermined sequence consists of the enhancer OCS set forth in SEQ ID NO: 184.
Although the claims at issue are not identical, they are not patentably distinct from each other because:  
Claim 1-2 and 16 of the US Patent teach the same structures and steps of instant claim 1 and dependent claims 9 and 14.  
Claim 1 of the US Patent claims the subject of rice plant cells, thus, is more specific than the subject matter of instant claim 1 (plant cells).  
Claim 16 of the US Patent claims that the insertion sequence CONSISTS OF enhancer OCS set forth in SEQ ID NO: 184, which is an exogenous sequence and is not be homologous to genome target sequences. Thus, the US Patent claims the new limitation of “lacks homology”.  
The US patent does not claim identifying and selecting steps between insertion events, thus not doing these steps would be obvious in view of the claims of the US Patent.   
Since both the US Patent and instant application claim the same structures and steps particularly using single stranded DNA as donor, the increased efficiency as compared to that by double stranded DNA as instantly clamed is inherent in both the US Patent and instant application.   
Since both the US Patent and instant application claim the same structures and steps, the altered trait or phenotype as instantly clamed is also inherent in both the US Patent and instant application.  Nevertheless, the traits recited in claims 1, 7-15 is more specific than the general “trait” or “phenotype” of instant claim 1.   
Claim 3 of the US patent claims “donor molecule has a length of 18 to 300 nucleotides” (narrower than 3-400 or 10-350 nucleotides in instant claims 12 and 13).  Thus, it would have been obvious that the targeted insertion is 3-400 or 10-350 nucleotides in instant claims 12 and 13.  
It is obvious that claims 4-5 of the US Patent claim the same subject matter and effect of instant claims 16 and 24 in a different language.
Claim 6 of the US Patent teach growing or regenerating a modified rice plant from the modified rice cell, teach the steps of instant claims 23, 27-28.  
Instant claim 26 is an obvious product produced by the method of claim 6 of the US Patent.  
	Therefore, the claims are obvious over each other.
Remarks
Prior art does not teach or suggest that the efficiency of integration of the predetermined sequence encoded by the single-stranded DNA polynucleotide donor molecule is increased relative to the same predetermined sequence encoded by a double-stranded DNA polynucleotide donor molecule in genomic targeting by non-homologous recombination in any plant cell, not to mention in the combined method steps as claimed.  
In addition, applicant demonstrated such claimed result in the specification (Example 17, [0257]-[0261]).  
However, the ODP rejection is made as analyzed above. 
Response to Arguments
In view of the amendments and/or cancelations of claims on 4/7/2021 by applicant, all the previous rejections are withdrawn by the examiner.  Thus, the arguments are no longer applicable. 
Conclusion 
Claims 1, 9, 12-14, 16, 23-24, 26-28 are rejected. 
claims 2, 5-8, 10-11, 15, 18-19, 21, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	
/CHARLES LOGSDON/Primary Examiner, Art Unit 1662